439 F.2d 1200
UNITED STATES of America, Plaintiff and Appellee,v.Terry Alan HOFFMAN, Appellant.
No. 26465.
United States Court of Appeals, Ninth Circuit.
April 13, 1971.

J. B. Tietz (argued), Los Angeles, Cal., for appellant.
David Fox, Asst. U.S. Atty.  (argued), Irving Prager, Asst. U.S. Atty., Robert L. Meyer, U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, HUFSTEDLER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this selective service case is reversed.


2
After the conviction in the trial court, our United States v. Mount was decided on February 5, 1971, (our No. 24,902) 9 Cir., 438 F.2d 1072.  It held that our United States v. Haughton, 413 F.2d 736, was retroactive.


3
We hold Mount governs here.